Title: To John Adams from Arthur St. Clair, 20 May 1797
From: St. Clair, Arthur
To: Adams, John




Sir,
From the Hermitage in the Valley of Ligonier, Westmoreland County 20th. May 1797

As I was in Pennsylvania, it would have given me much satisfaction to have taken my leave of my much respected Freind General Washington, on his retiring from public Life, (who, while he justly enjoys the esteem & the gratitude of most of his Country Men for his great Virtues and public Services, is entitled, on every account, to my warmest affection) and at the same time to have, in person, presented my duty to You on your succeeding him in the executive Branch of Government—An Event that has given the greatest pleasure to all my Freinds, who most sincerely wish that the Administration of it may be attended with ease, and with honor to you, Sir, as we are confident it will be with advantage to our common Country—but I have been prevented from both by Dissease.
It would doubtless, Sir, have been proper that I should, at an earlier day, have advised you of my absence from the Government, and the cause of it; But in November last, as I was coming up the Ohio to superintend the Sales of the public Lands at Pittsburgh, I was taken with the Gout, which, tho’ very severe did not prevent me from going thro’ that Business, and I had so far recovered as to be able to ride to my own house, on my way to Philadelphia—a severe storm, however, which I passed through on the last days Journey, threw me back:—I was obliged to take to my Bed, and have been confined to it, almost wholly, ever since, and, for a great part of the time, incapable of making the least use of my hands, so that writing was impossible, and indeed is far from being easy to me now: I am however on the recovery, and hope to be able, before long, to attend my duty, in the mean time I thought it proper to enform you where I was, that in case there should be any Orders for me Government might know where to find me.
With every Sentiment of the highest Respect I have the honor to be / Sir, / your obedient Servant—

Ar. St. Clair